PER CURIAM.
Motion for an appeal from a judgment of the Elliott Circuit Court.
This is the second appearance of these cases in this court. In Kinster v. Smith (Kinster v. Wagoner), 311 Ky. 325, 224 S.W.2d 156, the trial court’s judgment was held erroneous because of uncertainty. On the return of the case, the surveyor filed an amended report to which exceptions were entered by appellant. The trial court overruled these exceptions.
*327We have reviewed the record and find no error which we consider prejudicial to appellant’s substantial rights.
Motion for an appeal is overruled and the judgment is affirmed.